Claims 1-17 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising  a driving machine module comprising: a driving machine having an output shaft driven to rotate about an axis; a gear part having at least a first gear rotating integrally with the output shaft and a second gear which rotates integrally with an input shaft of a load device as a driving object and to which the rotation of the first gear is transmitted; a storage tank arranged below the gear part in a vertical direction so as to support the gear part and storing lubricating oil used in the driving machine and the gear part; a base plate supporting the driving machine and the storage tank; and a gear support part supporting the gear part with respect to the storage tank so as to be relatively movable relative to the storage tank in a horizontal direction orthogonal to the vertical direction, as required by claim 1.  Megerle et al. (DE 102009007563 A1) does not disclose or render obvious the claim combination comprising, inter alia, a gear support part supporting the gear part with respect to the storage tank so as to be relatively movable relative to the storage tank in a horizontal direction orthogonal to the vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656